Title: To Alexander Hamilton from Angelica Church, [17 February 1793]
From: Church, Angelica
To: Hamilton, Alexander


[London, February 17, 1793]
My dear Brother: You will receive this from a friend of mine and an admirer of your virtues and your talents. He goes to America to partake of that Liberty for which he has often exposed his life, and to render it all the services his knowledge of Europe and of the emigration about to take place to America, give the opportunity of doing.
The Count de Noailles requires less recommendation than most people, because he is well known to you my friend. When you and he have talked over Europe and America, spare a few moments to the recollection of your faithful friend
And affectionate sister,
Angelica Church.
London, February 17th, 1793.
Alexander Hamilton, Esq.
